Exhibit 10.2

CVB FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

FORM OF NOTICE OF STOCK OPTION GRANT AND AGREEMENT

 

        Name:

  

Option Number:

        Address:

  

Plan Name: 2018 Equity Incentive Plan

Effective                 , 20    , (“Grant Date”), you have been granted an
Option (the “Option”) to purchase                  (                ) shares of
CVB Financial Corp. common stock (the “Shares”) pursuant to, and subject to the
terms and conditions of, the CVB Financial Corp. 2018 Equity Incentive Plan (the
“Plan”) and this Notice of Stock Option Grant and Agreement including the
attachment hereto (collectively, this “Notice and Agreement”). Except as
otherwise defined herein, terms with initial capital letters shall have the same
meanings set forth in the Plan. A copy of the Plan is attached to this Notice
and Agreement. The terms and conditions of the Plan are incorporated herein by
this reference.

The Option is

                     a Nonqualified Stock Option

                     an Incentive Stock Option (subject to the limitation in
Section 5.3.2(c) of the Plan)

The Exercise Price to acquire the Shares underlying the Option is $         per
share, which may be paid in any form of consideration set forth in Section 5.6.1
of the Plan.

The Option shall be exercisable only with respect to the Shares that are vested.
Subject to the terms and conditions of the Plan, the Shares underlying this
Option shall vest on the following schedule:

                     Shares on [date no earlier than one year after Grant Date]

                     additional Shares on [date]

                     additional Shares on [date]

                     additional Shares on [date]

Vesting shall cease immediately upon termination of your employment for any
reason, whether voluntary or involuntary.

The Option shall expire and shall no longer be exercisable after
                            , subject to earlier expiration as set forth in
Section 5.5 of the Plan.

By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and

 

- 1 -



--------------------------------------------------------------------------------

Agreement; and (v) agree to notify the Company upon any change in your home
address indicated above.

Please return a signed copy of this Notice of Stock Option Grant and Agreement
to [insert contact name and address of the Company], and retain a copy for your
records.

 

      Dated:            

For CVB Financial Corp.

[Insert Title]

     

AGREED AND ACCEPTED:

 

      Dated:             Name:       Address:      

 

- 2 -



--------------------------------------------------------------------------------

CVB FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

1.      Grant of Option. The Company has granted to you (“Participant”) the
number of Shares (the “Option Shares”) specified in the Notice of Stock Option
Grant to which this Stock Option Agreement is attached (the “Notice of Grant”),
subject to the following terms and conditions. In consideration of such grant,
you agree to be bound by such terms and conditions, and by the terms and
conditions of the Plan.

2.      Plan.

(a)      Amendments, Terms and Conditions. The Option is granted pursuant to the
Plan, as in effect on the Grant Date, and is subject to all the terms and
conditions of the Plan, as the same may be amended from time to time; provided,
however, that no such amendment shall deprive Participant, without his or her
consent, of the Option or of any of Participant’s rights under this Notice and
Agreement. The interpretation and construction by the Company of the Plan, this
Notice and Agreement, the Option and such rules and regulations as may be
adopted by the Company for the purpose of administering the Plan shall be final
and binding upon Participant. Until the Option shall expire, terminate or be
exercised in full, the Company shall, upon written request therefor, send a copy
of the Plan, in its then-current form, to Participant or any other person or
entity then entitled to exercise the Option.

(b)      Acceptance. Participant hereby acknowledges receipt of a copy of the
Plan and this Notice and Agreement. Participant has read and understands the
terms and provisions thereof, and accepts this Option subject to all the terms
and conditions of the Plan and this Notice and Agreement.

(c)      Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meaning assigned to these terms in the Plan.

(d)      Conflict with Plan. This Option is granted pursuant to the Plan, the
provisions of which are incorporated into this Notice and Agreement by
reference, and, in the event any conflict between this Notice and Agreement and
the Plan exists, the terms of the Plan shall govern.

3.      No Acquired Rights. Participant agrees and acknowledges that:

(a)      the grant of this Option under the Plan is voluntary and occasional and
does not create any contractual or other right to receive future grants of any
Options or benefits in lieu of any Options, even if Options have been granted
repeatedly in the past and regardless of any reasonable notice period mandated
under local law;

(b)      the value of this Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any;

 

- 3 -



--------------------------------------------------------------------------------

(c)      this Option is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating termination,
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, retirement benefits, or similar payments;

(d)      the future value of the Option Shares awarded under the Plan is unknown
and cannot be predicted with certainty; and

(e)      no claim or entitlement to compensation or damages arises from the
termination of this Option or diminution in value of this Option or Shares
purchased under the Plan, and Participant irrevocably releases the Company from
any such claim.

4.      Restrictive Covenants. Participant shall not, for a period of twelve
(12) months following the termination of his or her employment by (or other
business relationship with) the Company or any of its affiliates:

(a)      directly or indirectly (i) Solicit or assist any other individual or
entity in Soliciting any Customer or Prospective Customer for the purpose of
performing or providing any financial or banking services that a national
banking association, bank holding company, state bank, savings and loan
association, or other regulated financial institution is permitted by law to
conduct or furnish (“Banking Services”) as of the date of Participant’s
termination of employment (or other business relationship) by using any
Confidential Information (as defined in Section 5(a) below); or (ii) interfere
with or damage (or attempt to interfere with or damage) any relationship and/or
agreement between the Company or any of its affiliates and a Customer or
Prospective Customer by using any Confidential Information; or

(b)      directly or indirectly Solicit, or assist any other individual or
entity in Soliciting any person then currently employed by (or in a business
relationship with) the Company or its affiliates, or any person employed by (or
in a business relationship with) the Company, its affiliates and/or their
predecessors within twelve (12) months of the end of Participant’s employment
(or other business relationship) with the Company or its affiliates, to
terminate his, her business relationship, employment, or other association with
the Company or its affiliates.

(c)      For purposes of this Notice and Agreement:

(i)      “Customer” shall mean any person, firm, corporation or other
organization for whom the Company, its affiliates and/or their predecessors
provided Banking Services within a 12-month period before or after the date on
which Participant’s employment (or other business relationship) with the Company
or its affiliates terminated.

(ii)      “Prospective Customer” shall mean any person, firm, corporation or
other organization with whom the Participant has had any negotiations or
discussions regarding the possible performance of Banking Services on behalf of
the Company or its affiliates within the twelve (12) months preceding the
termination of the Participant’s employment (or other business relationship)
with the Company.

 

- 4 -



--------------------------------------------------------------------------------

(iii)      “Solicit” shall mean to have any direct or indirect communications of
any kind whatsoever, which invites, advises, encourages or requests that any
person or entity take or refrain from taking any action in any manner.

(d)      The obligations set forth in this Section 4 shall survive the
termination of Participant’s employment (or other business relationship) and
expiration of the term of this Notice and Agreement.

5.      Property Rights, Confidential Information and Trade Secrets of the
Company.

(a)      Participant understands that in the course of Participant’s employment
with the Company or its affiliates, Participant will or may have access to and
become informed of confidential, proprietary and/or trade secret information
concerning the Company or its affiliates that is not generally known to the
public or the competitors of the Company or its affiliates (collectively
referred to as “Confidential Information”) including but not limited to:

(i)      Information regarding the Company’s and/or its affiliates’ general
business operations (including, without limitation, financial information,
business plans, organizational structure, policies, strategic planning, sales,
marketing strategies, distribution methods, data processing and other systems,
personnel policies and compensation plans and arrangements);

(ii)      Information prepared or compiled by the Company or its affiliates
regarding its Customers or Prospective Customers (including, without limitation,
information contained in account analysis reports and credit memoranda, deposit
and account activity information, lending terms and rates offered to specific
Customers and/or Prospective Customers of the Company or its affiliates, loan
agreements, commitment letters, audit information, and information relating to
Banking Services offered by the Company or its affiliates to Customers);

(iii)      Information, knowledge, formulas, or data of a technical nature
(including, without limitation, methods, know-how, processes, discoveries, or
research projects);

(iv)      Information, knowledge or data relating to future developments
(including, without limitation, research and development, future marketing or
merchandising);

(v)      Any and all Customers and Prospective Customers’ names, addresses and
other contact information (such as telephone numbers and e-mail addresses),
Customer preferences and accounts, lists, suppliers lists and advertising lists
of the Company or its affiliates; and

(vi)      Any and all employee lists, employee identities, directories and
information (including but not limited to information regarding employees’
salaries, commissions and other benefits, levels of knowledge, performance,
experience and expertise, strengths and weaknesses, and special talents).

(b)      Participant understands and agrees that such Confidential Information
constitutes a valuable competitive asset of the Company and its affiliates and
that it is and shall remain the exclusive property of the Company and/or its
affiliates.

 

- 5 -



--------------------------------------------------------------------------------

(c)      Participant understands and agrees that, except in the course of
Participant’s regular authorized duties on behalf of the Company or its
affiliates, Participant will keep all Confidential Information in strict
confidence during the term of Participant’s employment with the Company or its
affiliates and thereafter, and Participant will never directly or indirectly
make known, divulge, reveal, furnish, make available, disclose, or use any
Confidential Information, whether prepared by Participant or otherwise coming
into Participant’s possession, custody, or control.

(d)      The obligations set forth in this Section 5 will survive the
termination of Participant’s employment (or other business relationship) and any
expiration of the term of this Notice and Agreement.

6.      Stockholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Option Shares
until the Option shall have been duly exercised to purchase such Option Shares
in accordance with the provisions of this Notice and Agreement and the Option
Shares shall have been issued. With respect to the portion of any Option which
has not been exercised and any payments in cash, Company common stock or other
consideration not received by Participant, Participant shall have no rights
greater than those of a general creditor of the Company unless the Company shall
otherwise expressly determine in connection with any Option or Options.

7.      Notice of Disqualifying Disposition of Incentive Stock Option Shares. To
the extent this Option is an Incentive Stock Option, if Participant sells or
otherwise disposes of any of the Option Shares acquired pursuant to the
Incentive Stock Option on or before the later of (a) the date two years after
the Grant Date, and (b) the date one year after transfer of such Shares to
Participant upon exercise of this Option, then Participant shall immediately
notify the Company in writing of such disposition.

8.      U.S. Tax Consequences. Participant acknowledges that there may be
adverse tax consequences upon exercise of this Option or disposition of the
Option Shares and that the Company has advised Participant to consult a tax
advisor prior to such exercise or disposition. The Participant has reviewed with
the Participant’s own tax advisors the federal, state, local and foreign tax
consequences, if applicable, of this investment and the transactions
contemplated by this Notice and Agreement. The Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its employees or agents. The Participant understands that the Participant
(and not the Company) shall be responsible for the Participant’s own tax
liability that may arise as a result of the transactions contemplated by this
Notice and Agreement.

9.      Injunctive Relief. Participant understands and agrees that the breach or
threatened breach of the agreements contained in Sections 4 and 5 (the
“Restrictive Covenants”), above, would give rise to irreparable injury to the
Company and/or its affiliates which injury would be inadequately compensable in
money damages. Accordingly, the Company and/or its affiliates may seek and
obtain a restraining order and/or injunction prohibiting the breach or
threatened breach of the Restrictive Covenants, in addition to and not in
limitation of any other legal remedies which may be available. Participant
further understands and agrees that the covenants

 

- 6 -



--------------------------------------------------------------------------------

set forth in the Restrictive Covenants are necessary for the protection of the
Company’s and/or its affiliates’ legitimate business interests and are
reasonable in scope and content.

10.      Compliance with Other Laws and Regulations. Notwithstanding anything to
the contrary in this Notice and Agreement, the grant and exercise of Options
hereunder, and the obligation of the Company to sell and deliver shares under
such Options, shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any governmental or regulatory agency
as may be required including the rules and regulations of the Securities and
Exchange Commission and the rules of any exchange or any quotation system on
which the Company’s common stock may then be listed. Without limitation of the
foregoing, Participant agrees and acknowledges that the exercise of Options
hereunder, and any subsequent sale of the shares underlying such Options, shall
be made in compliance with the Company’s then applicable Insider Trading Policy
and all other applicable federal and state securities laws. The Company shall
not be required to issue or deliver any certificates for shares of its common
stock prior to the completion of any registration or qualification of such
shares under any federal or state law or issuance of any ruling or regulation of
any government body which the Company shall, in its sole discretion, determine
to be necessary or advisable.

11.      General.

(a)      Governing Law; Entire Agreement. This Notice and Agreement shall be
governed by and construed under the laws of the State of California and
applicable federal law. The Notice and Agreement and the Plan, which is
incorporated herein by reference, represents the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements with respect to such subject matter. In the event
of a conflict between the terms and conditions of the Plan and the terms and
conditions of this Notice and Agreement, the terms and conditions of the Plan
shall prevail. To the extent that Participant has entered into any agreement to
arbitrate claims with the Company, such agreement to arbitrate claims, which is
incorporated herein by reference, shall apply to any and all disputes between
Participant and the Company arising out of or relating to the Notice and
Agreement and the Plan.

(b)      Notices. Any notice, demand or request required or permitted to be
delivered by either the Company or the Participant pursuant to the terms of this
Notice and Agreement shall be in writing and shall be deemed given when
delivered personally, deposited with an international courier service, or five
days after being deposited in the U.S. Mail, by certified or registered mail
with postage prepaid, return receipt requested, to the Company at 701 North
Haven Avenue, Ontario, California, 91764, Attention: President, or to
Participant at the addresses set forth in the Notice of Grant, or such other
address as a party may request in advance by notifying the other in writing in
the manner aforesaid.

(c)      Severability. In the event that any provision of this Notice and
Agreement should be held void, voidable, or unenforceable, the remaining
portions hereof shall remain in full force and effect notwithstanding the
provision found to be void, voidable, or unenforceable, which shall be deemed to
be excised from this Notice and Agreement.

(d)      Successors and Assigns. The Company may assign any of its rights under
this Notice and Agreement. This Agreement shall be binding upon and inure to the
benefit of the

 

- 7 -



--------------------------------------------------------------------------------

successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Notice and Agreement shall be binding upon Participant
and Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

(e)      Further Assurances. The Participant agrees upon request to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Notice and Agreement.

(f)      Delivery of Stock Certificates. Delivery of stock certificates to
Participant under this Notice and Agreement shall be deemed effected for all
purposes when the Company or a stock transfer agent of the Company shall have
mailed such certificates in the United States mail, addressed to Participant, at
Participant’s last known address on file with the Company.

#####

 

- 8 -